Name: Council Regulation (EEC) No 110/83 of 17 January 1983 amending Regulations (EEC) No 1893/79 and (EEC) No 2592/79 introducing registration for crude oil imports in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/4 Official Journal of the European Communities 20 . 1 . 83 COUNCIL REGULATION (EEC) No 110/83 of 17 January 1983 amending Regulations (EEC) No 1893/79 and (EEC) No 2592/79 introducing registration for crude oil imports in the Community accordingly, the system for providing information on crude oil imports should be retained for a longer period, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Council , by means of Regulation (EEC) No 1893/79 ('), as last amended by Regulation (EEC) No 3721 /81 (2), which expires on 31 December 1982, introduced registration for crude oil and petroleum product imports in the Community ; Whereas the Council , by means of Regulation (EEC) No 2592/79 (3), as amended by Regulation (EEC) No 3721 /81 , which expires on 31 December 1982, laid down the rules for carrying out such registration ; Whereas , in view of the supply situation, the Member States and the Commission should be kept regularly informed of the cost of crude oil supplies ; whereas, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 1893/79 and Article 8 of Regulation (EEC) No 2592/79, '31 December 1982' is hereby replaced by '31 December 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Council The President J. ERTL (  ) OJ No L 220, 30 . 8 . 1979 , p. 1 . (2) OJ No L 373 , 29 . 12 . 1981 , p. 9 . (3) OJ No L 297, 24 . 11 . 1979, p. 1 .